[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                                                        U.S. COURT OF APPEALS
                       ________________________           ELEVENTH CIRCUIT
                                                               08/31/99
                              No. 98-3741                  THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                       ________________________

                   D.C. Docket No. 98-173-Cr-Orl-19(A)



UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,
                                   versus



ANISSA KRAILLER WITHERELL,

                                                       Defendant-Appellant.


                      __________________________

             Appeal from the United States District Court for the
                         Middle District of Florida
                       _________________________
                            (August 31, 1999)



Before ANDERSON, Chief Judge, TJOFLAT and DUBINA, Circuit Judges.
PER CURIAM:

      Anissa Krailler Witherell appeals her 15-month sentence, imposed by the

United States District Court for the Middle District of Florida , for knowingly

receiving counterfeit Federal Reserve Notes in violation of 18 U.S.C. § 473, and

knowingly passing with an intent to defraud those Notes in violation of 18 U.S.C. §

472. Specifically, Witherell contends that the district court erred when it enhanced

her base offense level pursuant to U.S.S.G. § 3C1.1 for obstruction of justice. We

find no error and therefore affirm.

      Witherell's indictment in this case was returned on July 23, 1998. Following

her arrest, she was denied bail and was detained. She immediately moved the

court for reconsideration of the detention order, and on August 19, after

considering a report from the district court's Pretrial Services Agency and hearing

from the defendant, a magistrate judge admitted Witherell to bail. Because

Witherell was a drug addict, the judge imposed in his order of release the

additional conditions of release relevant here: (1) that the "defendant is restricted in

residence to 'STEP INCORPORATED,' a residential drug treatment center located

at 1719 Apopka Boulevard, Apopka, Florida , and she will comply with all rules

and directions of STEP, " and (2) that the defendant "report on a regular basis to

the following agency: Pretrial Services Agency." On August 29 (seven days after


                                           2
her release), Witherell plead guilty to both charges of the indictment, and the

district court scheduled her sentencing hearing for November 20, 1998.

      Witherell did not comply with the conditions of her release, in that she did

not report to STEP and she failed to report to the Pretrial Services Agency. The

court, on September 30, therefore issued a warrant for her arrest. Witherell was

arrested and taken into custody on October 21. On October 22, a magistrate judge

held a detention hearing, and ordered Witherell detained pending her sentencing

hearing.

      Witherell's sentencing hearing proceeded as scheduled on November 20,

1998. At issue at the hearing was the recommendation of the district court's

Probation Service that Witherell's base offense level of nine be increased by two

levels, pursuant to U.S.S.G. § 3C1.1, for obstruction of justice, to-wit: Witherell's

refusal to submit to in-residence treatment at STEP and her failure to report to the

Pretrial Services Agency. Defense counsel argued against the enhancement on the

ground that Witherell was a drug addict and that she had not left the jurisdiction;

thus, her failure to abide by these conditions of her release was not willful. The

district court disagreed and, following the Probation Service's recommendation,

enhanced Witherell's base offense level.

      Section 3C1.1 of the United States Sentencing Guidelines states:


                                           3
      If (A) the defendant willfully obstructed or impeded, or attempted to
      obstruct or impede, the administration of justice during the course of
      the investigation, prosecution, or sentencing of the instant offense of
      conviction, and (B) the obstructive conduct related to (i) the
      defendant's offense of conviction and any relevant conduct; or (ii) a
      close related offense, increase the offense level by 2 levels.

      We have no difficulty in concluding that Witherell obstructed or impeded

the due administration of justice in this case. Her failure to admit herself to STEP's

residential treatment facility and to report to her Pretrial Services officer (1) caused

a magistrate judge to entertain the Pretrial Services' petition for a warrant for

Witherell's arrest, (2) caused the U.S. Marshal's Service to take Witherell into

custody, (3) caused a second magistrate judge to hold a preliminary revocation

hearing (on October 21), and (4) caused the same magistrate judge to hold a

detention hearing (on October 22). By taxing the court time of the magistrate

judges in this way, Witherell prevented these judges from attending to other

judicial business and therefore impeded the administration of justice in the Middle

District of Florida.

      AFFIRMED.




                                           4